COWART, Judge.
Appellant served a complaint on appellee, who failed to serve an answer or other responsive pleading within the allotted time. The trial court entered a default but entered no default judgment consequent thereon. Appellee filed a motion to set aside the default under Florida Rules of Civil Procedure 1.500(d) and also an amended notice to vacate default and set aside judgment under Florida Rule of Civil Procedure 1.540(b). The trial court entered an order setting aside the default expressly noting that no judgment had been entered. Appellant appeals the order setting aside the default.
Non-final orders vacating final judgments under Florida Rule of Civil Procedure 1.540 are reviewable under Florida Rule of Appellate Procedure 9.130(a)(5), but non-final orders setting aside defaults under Florida Rule of Civil Procedure 1.500(d) are not reviewable. See Tieche v. Florida Physicians Insurance Reciprocal, 431 So.2d 287 (Fla. 5th DCA 1983). Because there was no final judgment entered on the default in this case the order setting aside the default was authorized only under Florida Rule of Civil Procedure 1.500(d), not under Florida Rule of Civil Procedure 1.540, and since there is no provision for appellate review of such an order this appeal is
DISMISSED.
COBB and FRANK D. UPCHURCH, Jr., JJ., concur.